DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1 and 9 recite “wherein the forced air turbine allows back flow of air in a direction opposite the direction of the thrust being generated on the air to prevent over pressurization causing engine damage” in lines 11-13 of the claim (emphasis added).  The 
Claim 14 recites a “ducted axial fan” in line 2 of the claim.  Applicant’s disclosure, including the Specification, solely describes a “forced air turbine” (see e.g. [0008]-0011]).  The Specification fails to mention a ducted axial fan, so it is not clear whether the ducted axial fan is the same as the forced air turbine.  Moreover, claim 14 also recites the “back flow of air opposite the thrust direction” in lines 11-12 similar to claim 1, and is thus also rejected for similar reasons.
Dependent claims 2-8, 10-13 and 15-20 are also rejected by virtue of their dependence on claims 1 and 14.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-13 recite “a forced air turbine”, and it is unclear what a forced air turbine is.  The disclosure appears to describe a forced induction system for an internal combustion engine that is powered by an electric motor.  Typically, this would include either an electrically driven supercharger or a turbocharger that is assisted by an electric motor.  Both independent claims 1 and 9 recite a motor mechanically linked to the “forced air turbine” and the turbine being controlled to control air flow, e.g. “generate thrust on air” (see line 10 of claim 1).  Thus, it is unclear whether the recited turbine is an expander or a compressor, i.e. in a supercharger or turbocharger, since the device of the invention appears to be describing a device to supply charged or boosted air to the internal combustion engine.  
Claims 1, 9 and 14 recite the forced air turbine/ducted axial fan “allows back flow of air in a direction opposite the direction of the thrust being generated on the air to prevent over pressurization causing engine damage”.  It is unclear whether recited turbine or fan is meant to flow air in both directions, i.e. of the generated thrust and the opposite direction, concurrently or the turbine or fan is merely capable of allowing air flow in opposite directions one at a time.  For examination purposes, the turbine/fan has been interpreted as allowing air flow in opposite directions one at a time instead of concurrently.
Dependent claims 2-8, 10-13 and 15-20 are also rejected by virtue of their dependence on claims 1, 9 and 14.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2007-77854 A to Kato et al. (Kato) (Please refer to the machine generated English translation of the description for the analysis below).
In reference to independent claim 1, Kato discloses:
A system (see Figs. 1-2) for airflow control comprising: 
a forced air turbine (10) comprising: 
a forced air turbine housing (not shown, but a housing is inherently part of a pump or turbine in order for it to properly operate) defining a single conduit (8) there through, the conduit further defined by first and second openings in the forced air turbine housing (openings are not shown, but are inherently present in order for recirculation pipe 8 to guide air therethrough); 
an impeller shaft disposed within the forced air turbine housing to rotate around an axis (not numbered, see Figs. 1-2); 

    PNG
    media_image1.png
    147
    147
    media_image1.png
    Greyscale


a motor (see Figs. 1-2, 10 is an electric supercharger and thus includes a motor) to rotate the impeller shaft about the axis, wherein the rotation of the impeller shaft about the axis causes the vanes to generate thrust on air as it passes through the conduit in a direction parallel to the axis (airflow A is parallel to the shaft/axis, see Figs. 1-2); 
wherein the forced air turbine allows back flow of air in a direction opposite (see Fig. 2) the direction of the thrust being generated on the air to prevent over pressurization causing engine damage (see Figs. 1-2, there is no check valve preventing backflow to the supercharger 10; also, Fig. 2 shows air flow A flowing back, i.e. recirculating, into the supercharger 10); 
a processor (11, see [0018]) in electrical communication with the motor, the processor to receive sensor input and to control a speed of the motor and thereby rotational speed of the impeller shaft, based on the sensor input; and 
one or more sensors (12-18) in electrical communication with the processor to provide the sensor input (see [0018]-[0020]).
In reference to dependent claim 2, Kato further discloses: the one or more sensors comprises an airflow sensor (15, see [0018] and Figs. 1-2).
In reference to dependent claim 3, Kato further discloses: the one or more sensors further comprises a throttle position sensor (16, see [0023]).
In reference to dependent claim 4, Kato further discloses: an engine air intake housing of a naturally aspirated engine (1, any engine when not coupled to a pump or a boosting device is naturally aspirated); wherein the engine air intake housing is attached to the first opening in the forced air turbine housing (see Figs. 1-2, the engine 1 is connected to electric supercharger 10).
In reference to dependent claims 5 and 6, Kato further discloses: the system is configured to increase and decrease the airflow into the engine air intake housing, wherein increasing the airflow into the engine air intake housing comprises increasing power to the motor to increase the rotational speed of the impeller shaft and decreasing the airflow into the engine air intake housing comprises decreasing power to the motor to decrease the rotational speed of the impeller shaft (see [0020], [0026], [0027] and [0034]).
In reference to dependent claim 7, Kato further discloses: the system is configured to modify airflow into the engine air intake housing, wherein modifying the airflow into the air intake housing comprises modifying power to the motor to bring the rotational speed of the impeller shaft to zero (see [0022], when supercharger 10 is on standby and Nb = 0).
In reference to dependent claim 8, Kato further discloses: the system is configured to modify airflow into the engine air intake housing, wherein modifying the airflow into the engine air intake housing comprises modifying power to the motor to reverse the rotational direction of the impeller shaft (see Fig. 2 and [0034]).
In reference to independent claim 9, Kato discloses: 
A method for controlling airflow to an airflow intake of a combustion engine (see Fig. 3), comprising: 

determining a target airflow (Gat) amount using a condition map stored on the processor (step S3; see [0024]); 
comparing the current airflow amount to the target airflow amount (step S3; see [0024]); and 
adjusting the amount of power to a motor (not numbered; see Figs. 1-2; motor is attached to electric supercharger) mechanically linked to an impeller shaft of the forced air turbine to bring the current airflow amount to the target airflow amount (see [0026]-[0027]),
wherein the forced air turbine allows back flow of air in a direction opposite the direction of the thrust being generated on the air to prevent over pressurization that causes engine damage (see Fig. 2 shows air flow A flowing back, i.e. recirculating, into the supercharger 10).
In reference to dependent claim 10, Kato further discloses: determining a current engine characteristic from a signal provided from a sensor configured to detect the current engine characteristic (e.g. fuel flow rate Gf detected by sensor 16, engine rotation speed Ne detected by rotation sensor 17 and acceleration opening; see [0023]); and wherein the condition map associates engine characteristic parameters (Ne) with target airflow amounts (see [0024]).
In reference to dependent claim 11, Kato further discloses: determining a current turbine characteristic (Pb) from a signal provided from a sensor configured to detect the current turbine 
In reference to dependent claim 12, Kato further discloses: the condition map is one of a plurality of condition maps stored on memory accessible by the processor (“turbine” information is read by the control unit and determines target boost flow rate; see [0029]-[0030]).
In reference to dependent claim 13, Kato further discloses: the sensor (not numbered) configured to detect the current engine characteristic is a throttle position sensor (“acceleration opening obtained by another sensor”; see [0023]).

Response to Arguments
Applicant's arguments filed February 9, 2021 have been fully considered but they are not persuasive. 
Regarding the rejections of claims 1-12 under 35 U.S.C. 112(b), Applicant argued that the forced air turbine generates thrust on air, and is thus not an expander.  Rather, Applicant alleged that the “forced air turbine” is a ducted axial fan or an axial compressor.  Applicant further argued that this recitation is “clarified” by the qualifier “forced air”, and that the so-called “forced air turbine” is simply a turbomachine that forces air to a higher flow rate.
These arguments are unpersuasive because, as a first matter, Applicant’s original disclosure fails to establish that the “forced air turbine” is a ducted axial fan or an axial compressor.  Specifically, paragraph [0018] of the Specification discloses:
“the forced air turbine comprising: a processor having a condition map in persistent memory, the condition map associating electric motor instructions with engine and turbine conditions, the processor configured to receive sensor measurements; a plurality 
There is no mention of a fan or a compressor, let alone its association with the “forced air turbine”.  Moreover, a “turbomachine” is simply a term that describes a category of machines that transfer energy between a rotor and a fluid.  This includes both turbines/expanders and compressors.  
A “forced air turbine” is not an art-recognized term for a ducted axial fan, an axial compressor, or a turbomachine that forces air to a higher flow rate.  A “turbine” refers to a machine that extracts energy and produces work/power via rotation of a set of vanes/blades by a fluid.  The “qualifier” “forced air” directly contradicts with the primary function of a turbine as a turbine does not force air therethrough.  
Hence, the limitation “forced air turbine” is unclear and, contrary to Applicant’s arguments, the disclosure does not support the alleged definition that the forced air turbine is a ducted axial fan or axial compressor.
Regarding the rejections of claims 1-8 under 35 U.S.C. 102(a)(1), Applicant argued that the electric supercharger of Kato reserves direction and does not allow back flow.  Specifically, Applicant argued that “the electric supercharger 10 itself reverses direction to generate electrical power-and is not generating thrust on the air-while in the power generation state” and does not describe “wherein the forced air turbine allows back flow of air in a direction opposite the direction of the thrust being generated on the air” as recited in currently amended claim 1.
allows for air to flow back in a direction that is opposite to the direction of the thrust.  This does not require that air flows back through the “forced air turbine” opposing thrust air. 
The electric supercharger of Kato indeed allows for air to flow backwards, i.e. reversing the flow as illustrated in Fig. 2, which is in the direction that is opposite of the direction of the flow of boosted/charged air as shown in Fig. 1.  Therefore, Kato meets the requirements of the limitation of claim 1 under BRI.
Applicant’s arguments with respect to claim(s) 9-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ngoc T Nguyen whose telephone number is (571)272-7176.  The examiner can normally be reached on M-F 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571) 272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NGOC T NGUYEN/            Primary Examiner, Art Unit 3799